P R O S P E C T U S-C l a s sAa n dC l a s sCS h a r e s March 31, 2009 As supplemented May 28, 2009 High Yield Fund The Securities and Exchange Commission has not approved or disapproved these securities or the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Table of Contents PAGE Fund Facts About the Funds 1 Risk/Return Summary 5 Fees and Expenses 6 Additional Information 7 SHAREHOLDER SERVICES About Class A and Class C Shares 8 How to Buy, Sell, Transfer and Exchange Shares 11 How Shares are Priced 15 Dividends and Taxes 16 THE MANAGEMENT TEAM Management of the Fund 18 Financial Highlights 18 INFORMATION ABOUT THE FUND Back Cover Please find the Fund’s Privacy Policy inside the back cover of this Prospectus. HOTCHKIS AND WILEY FUNDS Fund Facts ABOUT THE FUND Currently, the Hotchkis and Wiley High Yield Fund is not offering Class C shares to investors. What is the Fund’s investment objective and main investment strategies? The Hotchkis and Wiley High Yield Fund’s (the “Fund”) investment objective is to seek high current income combined with the opportunity for capital appreciation to maximize total return. The Fund normally invests at least 80% of its net assets in a diversified portfolio of high yield securities (“junk bonds”), which may be represented by forward or derivatives such as options, futures contracts or swap agreements rated below investment grade (i.e., rated below Baa by Moody’s Investors Service, Inc. (“Moody’s”), or equivalently rated by Standard & Poor’s (“S&P”) or Fitch Ratings (“Fitch”), or, if unrated, determined by Hotchkis and Wiley Capital Management, LLC (the “Advisor”) to be of comparable quality).The Fund may not invest more than 10% of its total assets in securities rated Caa or below by Moody’s, or equivalently rated by S&P or Fitch, or, if unrated, determined by the Advisor to be of comparable quality. The Fund may also invest in investment grade fixed income instruments. The average portfolio duration of the Fund normally will vary within two years (plus or minus) of the duration of the Merrill Lynch U.S. High Yield BB-B Rated Constrained Index, which as of December 31, 2008 was 4.1 years. The Fund may invest up to 20% of its total assets in securities denominated in foreign currencies and may invest without limit in U.S. dollar-denominated securities of foreign issuers. The Fund may invest up to 15% of its total assets in securities and instruments that are economically tied to emerging market countries. The Fund will normally limit its foreign currency exposure (from non-U.S. dollar-denominated securities or currencies) to 20% of its total assets. The Fund may invest all of its assets in derivative instruments, such as options, futures contracts or swap agreements, or in mortgage- or asset-backed securities. The Fund may, without limitation, seek to obtain market exposure to the securities in which it primarily invests by entering into a series of purchase and sale contracts or by using other investment techniques (such as buy backs or dollar rolls). The “total return” sought by the Fund consists of income earned on the Fund’s investments, plus capital appreciation, if any, which generally arises from decreases in interest rates, foreign currency appreciation or improving credit fundamentals for a particular sector or security. The Fund also may invest up to 10% of its total assets in preferred stocks, including convertible preferreds. Securities Selection The Fund seeks high current income combined with the opportunity for capital appreciation to maximize total return.The Fund’s investment objective is fundamental and may not be changed without shareholder approval.The total return sought by the Fund consists of both income earned on the Fund’s investments and capital appreciation, if any, arising from increases in the market value of the Fund’s holdings. Capital appreciation of fixed income securities generally results from decreases in market interest rates, foreign currency appreciation or improving credit fundamentals for a particular market sector or security. In selecting securities for the Fund, the Advisor develops an outlook for credit markets, interest rates, currency exchange rates and the economy, analyzes individual credit and call risks, and uses other security selection techniques.
